DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 1/28/2021, the examiner has carefully considered the amendments.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claims 1-3 and 5-17 have been overcome by the amendment and has hereby been withdrawn for consideration.                                                                                      

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 1/28/2021, with respect to claims 1-3 and 5-17 have been fully considered and are persuasive.  The rejection of claims 1-3 and 5-17 under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Andersen et al (US2018/0346740) has been withdrawn. The rejection of claims 1-3 and 5-17 under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reuter et al (10,836,927 and US2018/002476 (same disclosure), all line and column taken from US’927) has been withdrawn.  Applicant has successfully invoked the prior art exception 35 USC 102(b)(2)(C) with the statement found on page 6 of the arguments.   Therefore Reuter et al (cited above) and Andersen et al (cited above) are not prior art.  

Allowable Subject Matter

Claims 1-3 and 5-17 are allowed.
The primary reasons for allowance is the prior art, alone or in combination, does not expressly set forth and/or render obvious a pigmented aqueous basecoat material comprising an aqueous polyurethane-polyurea dispersion (PD) having polyurethane-polyurea particles having an volume average particle sizer of 40 to 2000 nm and a gel fraction of at least 50 %; a melamine formaldehyde resin; at least one hydroxy-functional polymer that is different from the polymer present in the dispersion (PD); and a solvent (L) having an HLB (hydrophilic/lipophilic balance) as instantly defined and a lipophilic fraction being made of carbon containing groups wherein every group CHn with n being 1 to 3, provided that the group (i) is not in an alpha position to OH, NH2 or CO2H; (ii) is not in ethylene oxide units located in an ethylene oxide chain having a terminal OH group and/or (iii) is not in a cyclic molecule or molecular moiety in alpha position to a bridging functional group selected from –O-, NH-;  and consisting of less than 9 wt. % of a solvent (L1) having a HLB between 5 and 15 and a water solubility of greater an 1.5 wt. % @ 20 deg. C; wherein the polyurethane-polyurea particles of the dispersion in reacted form comprises (Z.1.1) at least one polyurethane prepolymer containing isocyanate groups and comprising anionic groups and/or groups convertible to anionic groups and (Z.1.2)  at least one polyamine comprising two primary amino groups and one or two secondary amino groups.   
Nor does the prior art, alone or in combination expressly set forth the above pigmented aqueous basecoat material an aqueous polyurethane-polyurea dispersion (PD) having polyurethane-polyurea particles having an volume average particle sizer of 40 to 2000 nm and a gel fraction of at least 50 %; a melamine formaldehyde resin; at least one hydroxy-functional polymer that is different from the polymer present in the dispersion (PD); wherein the total amount of solvent (L) present in said basecoat comprises less than 9 wt. % of butyl glycol; butyl diglycol; isopropanol; n-propanol; isobutanol; 1-propoxy-2-propanol; and/or n-butanol.     Accordingly the prior art is silent with regard to using the above pigmented basecoat materials in methods for producing multi-coat paint systems or using in a multi-coat paint system to improve the storage stability and application properties. 
Nor does the prior art, alone or in combination expressly set forth the above pigmented aqueous basecoat material an aqueous polyurethane-polyurea dispersion (PD) having .                                             
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification on page 1, immediately following the title of the application, please delete the following heading and paragraph:

CROSS-REFERENCE TO RELATED APPLICATIONS 
This application is the national stage entry of PCT/EP2016/076187, filed on October 31, 2016, which claims the benefit of priority to European Patent Application No. 15192706.8, filed November 3, 2015, which are incorporated by reference in their entirety herein. 

	CROSS-REFERENCE TO RELATED APPLICATIONS 

This application is the national stage entry of PCT/EP2016/076187, filed on October 31, 2016, which claims the benefit of priority to European Patent Application No. 15192706.8, filed November 3, 2015, which are incorporated by reference in their entirety herein. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc